Citation Nr: 0639555	
Decision Date: 12/19/06    Archive Date: 01/04/07

DOCKET NO.  03-35 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel









INTRODUCTION

The veteran-appellant served on active duty from May 1973 to 
March 1979, and from July 1981 to May 1988.

When this matter was last before the Board of Veterans' 
Appeals (Board) in April 2005, it was remanded to the 
Department of Veterans Affairs (VA), Boise, Idaho, Regional 
Office (RO) for additional development and readjudication.  
Following the completion of the requested development, a 
supplemental statement of the case was issued in April 2006.  
The case is now ready for further appellate review.  

In the April 2005 remand, the Board also identified the issue 
of entitlement to service connection for bipolar disorder, 
and requested that a statement of the case be issued in 
response to a December 2003 notice of disagreement with a 
January 2003 denial of that claim.  In May 2005, the RO 
issued the requested statement of the case.  However, the RO, 
in the April 2006 Supplemental statement of the case, 
determined that the veteran did not file a timely appeal in 
response to the May 2005 statement of the case.  The 
veteran's representative disagreed in its November 2006 
Brief.  However, the issue of timeliness of the appeal has 
not been properly adjudicated by the RO and is not currently 
before the Board.  Thus, the issue of the timeliness of the 
appeal in the claim for service connection for bipolar 
disorder is referred to the RO.  


FINDINGS OF FACT

1.  The veteran did not engage in combat.

2.  While there are diagnoses of post-traumatic stress 
disorder in the past, the competent and probative evidence 
does not show that the veteran has a diagnosis of post-
traumatic stress disorder.


CONCLUSION OF LAW

Post-traumatic stress disorder, was neither incurred in nor 
aggravated by service, and the veteran is not entitled to 
service connection for post-traumatic stress disorder.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.304(f) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for post-traumatic 
stress disorder.  He claims that he has this disorder, and 
that it is the result of his experiences during his active 
military service.  Specifically, he has stated that although 
he was not directly in combat, he was responsible for the 
maintenance of radars at missile batteries used to defend the 
troops in both Germany and South Korea.  He claims that he 
had post-traumatic stress disorder prior to entering service, 
and that the stress from his high pressure job in service 
aggravated his pre-existing post-traumatic stress disorder, 
and that service connection should be granted on that basis.  
In the alternative, it is contended that his post-traumatic 
stress disorder was the direct result of his stressful 
military occupational specialty.  

VA's Duties to Notify and Assist the Claimant

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.

The RO provided the veteran with a copy of the appealed 
January 2003 rating decision, October 2003 statement of the 
case, April 2005 remand, and April 2006 supplemental 
statement of the case that discussed the pertinent evidence, 
and the laws and regulations related to the service 
connection claim.  These documents essentially notified the 
veteran of the evidence needed to prevail on his claim.

In addition, in letters dated in August 2002, April 2003, and 
June 2005, the RO notified the veteran of the evidence needed 
to substantiate his claim, and offered to assist him in 
obtaining any relevant evidence, and requested that he submit 
any additional evidence.  This letters gave notice of what 
evidence the veteran needed to submit and what evidence VA 
would try to obtain.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In light of the foregoing, the Board finds that the rating 
decisions, statements of the case, supplemental statements of 
the case, and notice letters dated in August 2002, April 
2003, and June 2005, complied with the specific requirements 
of Quartuccio (identifying evidence to substantiate the 
claims, the relative duties of VA and the claimant to obtain 
evidence, and affording him an opportunity to submit all 
pertinent evidence pertaining to his claims that he might 
have); and Charles v. Principi, 16 Vet. App. 370 (2002) 
(identifying the document that satisfies VCAA notice).

The CAVC previously held in part in Pelegrini, supra, that a 
notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the notice to the veteran was 
provided in August 2002 prior to the initial unfavorable 
rating decision of January 2003.  Supplemental notice was 
provided in August 2003 and June 2005 that provided 
information and evidence as to what was needed to 
substantiate his claim on appeal, and clarified what 
information and evidence must be submitted by the veteran, 
and what information and evidence would be obtained by VA.  

The CAVC most recently held, however, that even when notice 
is not provided prior to the initial unfavorable decision by 
the AOJ on the appellant's claim, as required by Pelegrini, 
supra, this deficiency is not prejudicial to the appellant 
when subsequent VA actions "essentially cured the error in 
the timing of notice."  Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).  If the initial notice that was provided to the 
veteran in August 2002 was not adequate, subsequent notices 
were provided by the AOJ prior to the transfer and 
certification of the veteran's case to the Board, and the 
content of the notice complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Thus, any 
defect with respect to the timing of the notice requirement 
was non-prejudicial, and VA's duty to notify the veteran has 
been satisfied.

VA also must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In the present case, the evidence includes service medical 
records, VA medical records, and private treatment records.  
In addition, for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim. 38 C.F.R. § 3.159(c)(4).  
Here, in response to a specific directive set out in the 
Board's 2005 remand, VA provided a VA medical examination in 
April 2006, and the examiner rendered a considered medical 
opinion regarding the pertinent issue in this matter.  The 
report of the examination looks complete on its face.  A 
review of the claims folder was made, and an examination of 
the veteran was conducted.  A probative opinion was offered 
in direct response to the questions posed by the Board in the 
aforementioned remand, and the rationale for the opinion was 
provided.  There is no indication that additional examination 
is necessary for the fair adjudication of the veteran's 
claim.  38 U.S.C.A. § 5103A.  

The veteran has not made the RO, the AMC, or the Board aware 
of any other evidence relevant to his appeal that needs to be 
obtained.  Upon a review of the claims folder, the Board 
finds that the veteran was notified of the evidence and 
information necessary to substantiate his claim for service 
connection; was notified of the respective responsibilities 
of VA and himself as it pertained to who was responsible for 
obtaining such evidence; and also was notified to submit all 
relevant evidence he had to the RO.  Additionally, the Board 
is satisfied that all relevant facts have been adequately 
developed to the extent possible; no further assistance to 
the veteran in developing the facts pertinent to the issue of 
service connection is required to comply with the duty to 
assist under the VCAA.  38 U.S.C.A. §§ 5103 and 5103A; 38 
C.F.R. § 3.159.

Thus, all obtainable evidence identified by the veteran was 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record or previously 
sought, which would need to be obtained for a fair 
disposition of this appeal.  Thus, for these reasons, any 
failure in the timing or language of duty-to-assist notice by 
the RO discussed above constituted harmless error.  See also 
Conway v. Principi, 353 F.3d 1359, 1374 (2004).

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the present decision.  Such notice was 
provided in March 2006.  Regardless, as this decision results 
in the denial of the veteran's claim for entitlement to 
service connection, the question of whether the veteran has 
been properly notified as to the provisions regarding the 
degree of disability and the effective date of an award is 
rendered moot.  Accordingly, the Board will proceed with 
appellate review.

Analysis

The veteran is seeking entitlement to service connection for 
post-traumatic stress disorder.  He claims that he had post-
traumatic stress disorder that was caused by the parental 
abuse that he sustained as a child prior to service, and that 
it was permanently aggravated by stressful events in service.  
It is also contended that ongoing stress and pressure due to 
his military duties as an electronics technician and radar 
repairman caused symptoms of posttraumatic stress disorder, 
which led him to self-medicate with alcohol.  He argues that 
his posttraumatic stress disorder symptoms are the result of 
the pressures associated with his military duties.

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131 (West 2002).  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. § 1111 (West 2002); 38 
C.F.R. § 3.304(b) (2005).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. § 
1153 (West 2002); 38 C.F.R. § 3.306.

VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 U.S.C. § 1111, the VA must show 
by clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  See VAOPGCPREC 3-
2003.

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. §§ 3.304, 3.306(b) (2005).

A pre-existing disease or injury will be presumed to have 
been aggravated by service only if the evidence shows that 
the underlying disability underwent an increase in severity; 
the occurrence of symptoms, in the absence of an increase in 
the underlying severity, does not constitute aggravation of 
the disability.  See Davis v. Principi, 276 F.3d 1341, 1345 
(Fed. Cir. 2002); 38 C.F.R. § 3.306(a) (2004).

Evidence of a veteran being asymptomatic on entry into 
service, with an exacerbation of symptoms during service, 
does not constitute evidence of aggravation.  See Green v. 
Derwinski, 1 Vet. App. 320, 323 (1991).  If the disorder 
becomes worse during service and then improves due to in-
service treatment to the point that it was no more disabling 
than it was at entrance into service, the disorder is not 
presumed to have been aggravated by service.  See Verdon v. 
Brown, 8 Vet. App. 529 (1996).

Effective on and after March 7, 1997, in order for a claim 
for service connection for PTSD to be successful there must 
be (1) medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); (2) credible supporting 
evidence that the claimed inservice stressor actually 
occurred; and (3) a link, established by medical evidence, 
between the current symptoms and the claimed inservice 
stressor.  38 C.F.R. § 3.304(f) (2006); see also Cohen v. 
Brown, 10 Vet. App 128 (1997).  The prior version of this 
regulation also set forth a requirement of credible 
supporting evidence that the claimed inservice stressor 
actually occurred.  38 C.F.R. § 3.304(f) (1996).

With respect to the first element under the old criteria set 
out in 38 C.F.R. § 3.304(f), the Court has held that "a clear 
(that is, unequivocal) post-traumatic stress disorder 
diagnosis by a mental-health professional must be presumed to 
have been made in accordance with the applicable DSM 
[Diagnostic and Statistical Manual of Mental Disorders] 
criteria as to both the adequacy of the symptomatology and 
the sufficiency of the stressor."  Cohen, 10 Vet. App. at 
139.  Moreover, the Court concluded that "under the DSM-IV, 
the mental illness of post-traumatic stress disorder would be 
treated the same as a physical illness for purposes of VA 
disability compensation in terms of predisposition toward 
development of that condition."  Id. at 141 (incorporating 
the "eggshell plaintiff" rule to service connection awards).

38 C.F.R. § 4.125(a) (2006) requires the diagnosis of a 
mental disorder to conform to the criteria in the DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed. 1994) 
(DSM-IV), or be returned by the rating agency to the examiner 
to substantiate the diagnosis. 

With regard to the second element, the evidence necessary to 
establish that the claimed stressor actually occurred varies 
depending on whether it can be determined that the veteran 
"engaged in combat with the enemy."  38 U.S.C.A. § 1154(b) 
(West 2002).  The Court has held that "[w]here it is 
determined, through recognized military citations or other 
supportive evidence, that the veteran was engaged in combat 
with the enemy and the claimed stressors are related to such 
combat, the veteran's lay testimony regarding claimed 
stressors must be accepted as conclusive as to their actual 
occurrence and no further development for corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be 'satisfactory,' e.g., credible, and 
'consistent with the circumstances, conditions, or hardships 
of [combat] service'."  Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993); 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(d), (f) (1998); see also Gaines v. West, 11 Vet. App. 
113 (1998) (determination of whether veteran engaged in 
combat with enemy is particularly significant in post-
traumatic stress disorder cases).

If the claimed stressor is related to combat, under the old 
regulation, service department evidence that the veteran 
engaged in combat or that the veteran was awarded the Purple 
Heart, Combat Infantryman Badge, or similar combat citation 
was accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  38 
C.F.R. § 3.304(f) (1999).  Under the new regulation, it is 
required that the evidence establishes that the veteran 
engaged in combat with the enemy.  However, if the "claimed 
stressor is not combat related, a veteran's lay testimony 
regarding in-service stressors is insufficient to establish 
the occurrence of the stressor and must be corroborated by 
'credible supporting evidence'." Cohen, 10 Vet. App. at 142 
(citing Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Doran 
v. Brown, 6 Vet. App. 283 (1994)).  

The Board notes that the veteran has presented allegations of 
a pre-existing disorder that was permanently aggravated by 
stressful events during service, while his representative 
also argues direct service causation.  The Board, however, 
does not reach either the question of whether there existed a 
pre-existing post-traumatic stress disorder that was 
permanently aggravated by service, or, in the alternative, 
whether there were stressors in service that can be 
corroborated in accordance with 38 C.F.R. § 4.125 that could 
account for a current post-traumatic stress disorder.  The 
veteran's claim instead turns upon the threshold question of 
whether there is a current diagnosis of post-traumatic stress 
disorder.  

The veteran's service medical records for his period of 
active service from July 1981 to May 1988 are of record; 
however the RO reported that the service medical records for 
his prior periods of active service are not available.  

Service medical records show that the veteran began receiving 
ongoing treatment for alcoholism in February 1985.  In June 
1987 the veteran was hospitalized for alcohol abuse and 
suicidal gesture by ingesting multiple medications.  The 
veteran was readmitted in July 1987 for his alcohol abuse and 
suicidal gesture.  The final diagnosis was chronic 
alcoholism.

The post-service VA medical treatment records from 1991 to 
1994 show ongoing treatment and evaluation for chronic 
alcoholism, substance dependence, depression, and dependence 
personality traits.  A May 1994 private evaluation report, 
which includes a detailed review of the veteran's entire 
history, showed the veteran was diagnosed with bipolar 
disorder, depressed type, alcohol dependence and abuse, and 
anxiety disorder, not otherwise specified.

The evidence includes VA medical center (VAMC) and Vet Center 
treatment records and examination reports dated from 1995 to 
2005 that show ongoing evaluation and treatment for several 
disorders, including post-traumatic stress disorder, bipolar 
disorder, and alcohol dependence in remission.  

Vet Center treatment records and VAMC treatment records 
document that in May 2001, the veteran was evaluated for 
post-traumatic stress disorder.  Following extensive testing, 
the veteran's case was referred to the Coordinator of the 
PTSD Clinic at the VAMC, S.N.A., P.H.D., for the evaluation 
of the test results.  The record reflects that the veteran 
was advised that the indications for post-traumatic stress 
disorder were not there.  Nevertheless, Vet Center treatment 
records, dated in July 2001, noted that the veteran continued 
to exhibit symptoms that were closely related to post-
traumatic stress disorder.  Thereafter, VAMC treatment 
records and Vet Center treatment records through 2005, 
reflected outpatient treatment for various psychiatric 
symptoms and diagnoses.  These treatments usually resulted in 
the assessment of bipolar disorder and alcoholism, but also 
included in the assessment either post-traumatic stress 
disorder, or "possible post-traumatic stress disorder due to 
childhood abuse."  

In an August 2003 evaluation summary, the veteran's 
Readjustment Counselor at the Vet Center stated that the 
veteran suffers from symptoms associated post traumatic 
stress disorder.  The counselor stated that "[I]t is 
difficult to assess exactly what disorder triggered what 
reaction but it is understood that often [post traumatic 
stress disorder] and bipolar disorder co-exist (sic)".  The 
counselor opined that the stress and pressure the veteran 
experienced throughout his service precipitated his post 
traumatic stress disorder symptoms and most likely caused his 
bipolar tendencies.  The diagnoses were bipolar disorder, 
post traumatic stress disorder, and major depression.  

Because of the complexities in the case, and the 
discrepancies in the medical record pertaining to whether the 
veteran currently has post-traumatic stress disorder, the 
Board remanded the matter in April 2005, for the purpose of 
determining the nature and etiology of the veteran's current 
psychiatric diagnosis.  In conjunction with that inquiry, the 
VA psychiatric examiner was asked to address the question of 
whether the veteran currently have post traumatic stress 
disorder in accordance with 38 C.F.R. § 4.125(a).  

An April 2006 VA examination report noted that the veteran's 
claims file and other records were reviewed.  The report 
reflects detailed summaries of the veteran's medical history; 
pre-military history, including family structure and 
environment where raised; employment history; substance use 
and abuse; military history; post-military psychosocial 
history, including the degree and quality of social 
relationships, activities and leisure pursuits, history of 
suicide attempts, problematic substance abuse; past medical 
history, including significant non-psychiatric illnesses, 
injuries or hospitalizations, and current treatment; and 
present medical history, including current treatment for a 
mental disorder, and current psychiatric complaints.  

The April 2006 report also provides the detailed results of 
psychiatric examination and psychological testing.  These 
included subjective results, evaluation of feeling and higher 
function, attention, concentration, thought, sleep 
impairment, impulsivity, suicide thoughts, homicidal 
thoughts, and memory.  Following this extensive interview, 
examination and testing, the resulting diagnoses on Axis I 
were:  1.  Bipolar Disorder, rapid cycling in the past, 
mostly depressed, last hypomanic/manic episode was several 
years ago; 2.  Alcohol Dependence in full sustained remission 
for several years; 3.  History of polysubstance abuse in full 
remission for many years; and 4.  Anxiety disorder, not 
otherwise specified.  

In answer to the questions of whether the veteran has post-
traumatic stress disorder, and if so, whether it was 
aggravated by his military service, the VA psychiatric 
examiner opined that it was not at least as likely as not 
that the veteran has post-traumatic stress disorder.  The 
examiner explained that in the examiner's clinical opinion, 
the veteran did not meet the stressor criterion for post-
traumatic stress disorder, either for childhood related post-
traumatic stress disorder, or for military related post-
traumatic stress disorder.  The examiner stated that while 
the veteran does have symptoms that were within the B, C, and 
D, criteria, they do not meet the level of intensity to meet 
criteria for post-traumatic stress disorder.  The VA examiner 
noted the veteran is on significant medication, but pointed 
out that when examined by a psychologist in May 1994, which 
was before the psychotherapy and significant medication 
interventions, the veteran was reported to have no symptoms 
of post-traumatic stress disorder.  It was noted further, 
that the diagnosis of post-traumatic stress disorder did not 
appear until December 2002, and instead, the focus had been 
on the veteran's bipolar disorder.  The examiner described 
how the veteran's substance abuse and addiction problems 
preceded any diagnosis of depression or bipolar disorder by 
several years, and it was the addiction problem that led to 
the veteran's dysfunction that lead to several suicide 
attempts.  The examiner stated that there is nothing in the 
available military record to support a diagnosis of mood 
disorder, including bipolar disorder, or a diagnosis of post-
traumatic stress disorder.  

The VA examiner elaborated further that the veteran reported 
doing quite well, and was successful with his first military 
enlistment, even with the heavy drinking.  The examiner 
opined that if the veteran had post-traumatic stress disorder 
or a significant mood disorder at that time, along with his 
heavy drinking, he would not have functioned well at all.  
Finally, the VA psychiatric examiner opined that the veteran 
had not been placed in situations while in the military that 
would have been excessively stressful, such that it would 
aggravate any mental disorder.  It was explained that it was 
the veteran's alcohol dependence that was ongoing throughout 
his military career that seemed to be the explanation of his 
dysfunction and his mental disorder symptoms.  

As noted previously, service connection for post-traumatic 
stress disorder requires three elements:  (1) a current 
medical diagnosis, (2) credible supporting evidence that the 
claimed in-service stressor occurred; and (3) medical 
evidence of a causal nexus between current symptomatology and 
the in-service stressor.  The Board has reviewed the record 
in its entirety.  It is significant that while the record 
contains a diagnosis of post-traumatic stress disorder, the 
overwhelming scope of the evidence demonstrates that the 
veteran does not have post-traumatic stress disorder.  

It is probative to note that the VA psychiatric evaluation 
was conducted for the express purpose of determining whether 
the veteran had post-traumatic stress disorder.  The mental 
health professional conducting the examination had the 
benefit of the review of the veteran's claims folder, and 
presented the findings in a well-documented and thorough 
manner, that included reasons and bases for the conclusions 
reached.  The evaluations included a detailed review of the 
veteran's history, including his military history, extensive 
testing, and a thorough examination of the veteran.  The 
examination report also contained the results of detailed 
interviews.  The resulting diagnoses on Axis I clearly did 
not include post-traumatic stress disorder.  Moreover, a very 
thorough explanation was offered for the conclusion reached, 
with detailed references to the veteran's history as applied 
to the criteria for the post-traumatic stress disorder 
diagnosis.  

Also probative to this analysis is the fact that between 
2001, when post-traumatic stress disorder was first 
suspected, and 2005, the date of the most current VAMC and 
Vet Center treatment records, the diagnosis of post-traumatic 
stress disorder has been questioned.  Moreover, it is clear 
from the record that the prior diagnoses of post-traumatic 
stress disorder were based on the recitations of the veteran 
as to the purported childhood and in-service stressors.  
There is no indication that the mental health providers who 
offered the diagnoses of post-traumatic stress disorder had 
been able to delve into the veteran's long history of alcohol 
and substance abuse prior to service, during service, and 
post-service.  Without proof that there had been even a 
cursory review of the veteran's psychiatric history, these 
opinions are not entitled to the deference that must be 
accorded a medical opinion that is based upon a well-
documented thorough reading of the full record.  See Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) [generally observing that 
a medical opinion premised upon an unsubstantiated account is 
of no probative value, and does not serve to verify the 
occurrences described]; Reonal v. Brown, 5 Vet. App. 458, 461 
(1993) [the Board is not bound to accept a physician's 
opinion when it is based exclusively on the recitations of a 
claimant].

In essence, although the claims file contains treatment notes 
and an opinion statement showing the diagnosis of post-
traumatic stress disorder, those diagnoses were based upon 
the history reported by the veteran, and are of limited 
probative value, if any.  The Board must accord far greater 
probative weight to the well reasoned opinion of the VA 
mental health examiner who examined the veteran in April 2006 
for the express purpose of determining the existence of post-
traumatic stress disorder in the veteran.  The preponderating 
weight of the competent medical evidence leads to the 
conclusion that the veteran does not currently have post-
traumatic stress disorder.  Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  In other 
words, service connection is granted only for disability, not 
on the basis of the symptoms of a disability.  See 
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303; 
Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Service 
connection cannot be granted for post-traumatic stress 
disorder where, as in the present case, the preponderance of 
the evidence fails to demonstrate that the veteran currently 
has such a disability.  The criteria for a valid claim for 
post-traumatic stress disorder, therefore, have not been met 
in this case.  In the absence of proof of a present 
disability there can be no valid claim.  Brammer at 225 
(1992).  

While the Board is sympathetic to the veteran's assertions 
that he currently has post-traumatic stress disorder, he is 
not qualified to render a medical opinion and his statements 
cannot serve as competent medical evidence of a current 
diagnosis of that disorder.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  In the absence of competent medical 
evidence that is at least in equipoise presently 
demonstrating post-traumatic stress disorder, the claim of 
service connection for that disorder must be denied.  
38 U.S.C.A. § 5107.  

Pursuant to 38 U.S.C.A. § 5107, where, after review of all 
the evidence, there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
In this case, the Board finds that there is no approximate 
balance of the positive and negative evidence as to whether 
the veteran currently has post-traumatic stress disorder.  
Clearly, the preponderance of the evidence is against the 
claim.  Thus, the Board concludes that the veteran's claim 
for service connection for post-traumatic stress disorder 
must be denied.




ORDER

Entitlement to service connection for post-traumatic stress 
disorder is denied.  




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


